ACCEPTED
                                                                                   14-14-00748-CR
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               3/3/2015 1:46:54 PM
                                                                              CHRISTOPHER PRINE
                                                                                            CLERK

                  IN THE COURT Of AFPIALS FOR THE
               FOURTEENTH DISTRICT AT HOUSTON TEXAS
                         NO. 14-14-00748-CR                         FILED IN
                                                             14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
JEOVANNY FRANCISCO AGUIRRE                                    3/3/2015 1:46:54 PM
Appellant,                                                   CHRISTOPHER A. PRINE
                                                                      Clerk
                                                 On Appeal From the 268*^
                                                 JudiGi^l District Court of
                                                 Fort Bend County, Texas
                                                 Cause #12-DCR-061404



THE STATE OF TEXAS
Appellee




         APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT'S BRIEF




      COMES NOW the Appellant, by and through his undersigned counsel,

and offers this, his Second Motion for Extension of Time to File Appellant's

Brief in this cause. In support thereof the Appellant would show the Court the

following-.
1.    On February 12, 2015, Appellant's counsel filed Appellant's First Motion

for Extension of Time to File Appellant's Brief in this cause. The Motion was

granted; and the deadline for filing Appellant's brief was extended until March

4,2015.



2.    On March 2, 2015, Appellant's counsel had a blood vessel in her eye

erupt, causing her eye to bleed and causing her to have an emergency

appointment with Dr. Amjad P. Khokhar, MD, at the Sugarland Eye and Laser

Center.



2.    As a result, Appellant's counsel requests a short extension of time to

prepare this brief



3.    This request is made only in the interest of justice.



      FOR THESE REASONS, THE APPELLANT, by and through his attorney of

record, respectfully prays that this Honorable Court will grant AppeUant's

request for a short extension of time with an additional seven to ten days to

file Appellant's brief.
                                     Respectfully submitted,




                                     LEIGHI^OVE^
                                     SBN#/24G 5*8^64
                                     911 F O T T STREET
                                     RICHMOND, TEMS 77469
                                     832.471.6904 TELEPHONE
                                     832.553.7765 FAX
                                     LEIGH@L0VEDHC.0TELAW.COM
                                     COUNSEL FOR APPELLANT


                          CERTIFICATE OF SERmE

      I HEREBY AFFIRM a true and correct copy of the forgoing was delivered

to the Appellate Division, District Attorney's Office for Fort Bend County,

Texas, at 1422 Eugene Heimann Circle, Richmond, Texas 77469 via hand

delivery on March 3rd 2015. A copy was also forwarded to the Appellant at

his last known address.




                                                    S^RPELLANT